DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on February 25, 2021, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, the limitations directed to additional elements include: a storage device and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:

1. A computer system for generating clusters of event traces, the computer system
Comprising (Step 1 the claim is directed to a system):
- a data storage device (generic component) for storing event traces, each event trace having attributes that indicate activities over time (data gathering and storing retrieving information as WURC at 2B):

- a processor (generic component) configured to process machine executable instructions to generate visual elements for the interactive interface application by:

- generating clusters of the event traces based on a genetic process function, each cluster corresponding to a set of event traces and a representative event trace based on representative attributes of the set of event traces, the genetic process function mapping each event trace to a cluster (Insignificant extra-solution activity/data gathering):

- generating the visual elements for an interface application, the visual elements indicating the clusters and, for each cluster, the representative event trace based on the representative attributes, the representative event trace summarizing the set of event traces corresponding to the cluster (Insignificant extra-solution activity/data gathering):
- controlling rendering of the interface application at a device to display the visual elements and a plurality of selectable portions; and

- responsive to a selection of a selectable portion of the plurality of selectable portions, controlling rendering of the interface application at the device to navigate the clusters (Insignificant extra-solution activity/data gathering).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation Mental Process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a storage device and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 74-76 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a storage device and a processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 74-76 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10885058.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10885058 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘020 application and ‘793 patent is that claim 1 of ‘058 patent he series of sequential activities of each of the plurality of event traces representing a journey map of a user.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., recommending labels. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10885058 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.

16927902
10885058
1. A computer system for generating clusters of event traces, the computer system
comprising:
- a data storage device for storing event traces, each event trace having attributes
that indicate activities over time:
- a processor configured to process machine executable instructions to generate
visual elements for the interactive interface application by:

- generating clusters of the event traces based on a genetic process
function, each cluster corresponding to a set of event traces and a
representative event trace based on representative attributes of the set of
event traces, the genetic process function mapping each event trace to a
cluster:
- generating the visual elements for an interface application, the visual
elements indicating the clusters and, for each cluster, the representative
event trace based on the representative attributes, the representative
event trace summarizing the set of event traces corresponding to the
cluster:
- controlling rendering of the interface application at a device to display the
visual elements and a plurality of selectable portions; and
- responsive to a selection of a selectable portion of the plurality of
selectable portions, controlling rendering of the interface application at the
device to navigate the clusters.
1. A computer system for generating and updating visual elements of an interactive user interface comprising: 
a data storage device having a data warehouse model for storing a plurality of event traces, each event trace having attributes that represent a series of sequential activities over time and one or more logical relations that represent control-flow relations between at least two activities of the series of sequential activities, the series of sequential activities of each of the plurality of event traces representing a journey map of a user; 

a processor configured to process machine executable instructions to generate visual elements for the interactive interface application by: 

generating a plurality of hierarchical clusters for the plurality of event traces by grouping event traces having similar attributes, each hierarchical cluster in the plurality of hierarchical clusters comprising a set of event traces and a representative event trace based on the similar attributes as between the event traces of the set of event traces; 

generating a set of representative attributes for a set of event traces of each of hierarchical clusters in the plurality of hierarchical clusters, the set of representative attributes computed based on the similar attributes; 

generating a pattern of activities of a selected hierarchical cluster based on the representative event trace; 

generating the visual elements for multiple views for the interface application, the multiple views having a first view indicating the pattern of activities for the set of representative attributes; 

a second view indicating the selected hierarchical cluster and the pattern of activities within the selected hierarchical cluster; and 

a third view indicating descriptors for the selected hierarchical cluster, the multiple views having a plurality of selectable portions; and 

controlling rendering of the interface application at a device to display the multiple views synchronously and simultaneously, the display indicating the plurality of selectable portions; 

responsive to a selection of a selectable portion of the plurality of selectable portions, controlling rendering of the interface application at the device to update the multiple views synchronously based on the selected portion to navigate the selected hierarchical cluster.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (US Pub. No. 20180121035) in view of de Kittur et al. (US Pub. No. 20150254594)

With respect to claim 1, Filippi et al. teaches a computer system for generating clusters of event traces, the computer system comprising: 
a data storage device for storing event traces, each event trace having attributes that indicate activities over time (data store, See Filippi et al. Fig 3); 
a processor configured to process machine executable instructions to generate visual elements (See Filippi et al. Fig. 18 processors) for the interactive interface application by: 
generating clusters of the event traces based on a genetic process function, each cluster corresponding to a set of event traces and a representative event trace based on representative attributes of the set of event traces, the genetic process function mapping each event trace to a cluster (See Filippi et al. Paragraph 148 “Objects in data models can be arranged hierarchically in parent/child relationship”).  Filippi et al. does not disclose generating the visual elements for an interface application, the visual elements indicating the clusters and, for each cluster, the representative event trace based on the representative attributes, the representative event trace summarizing the set of event traces corresponding to the cluster.
However, Kittur et al. teaches generating the visual elements for an interface application, the visual elements indicating the clusters and, for each cluster, the representative event trace based on the representative attributes, the representative event trace summarizing the set of event traces corresponding to the cluster (See de Kittur et al. Paragraph 29 “generate an abstract visual timeline of a trace”); 
controlling rendering of the interface application at a device to display the visual elements and a plurality of selectable portions (See Kittur et al. Fig. 1 &Paragraph 33 “aggregate features of worker behavioral traces are visualized.”); and 
responsive to a selection of a selectable portion of the plurality of selectable portions, controlling rendering of the interface application at the device to navigate the clusters (See Kittur et al. Paragraph 34 “users can brush a region in any 1D or 2D scatter plot to select points, display their behavioral traces, and desaturate or filter unselected points in all other interface elements”).  

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) with Kittur et al. (data analysis and visualization).  This would have improved analytics.  See de Souza et al.  Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.

	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 2, Kittur et al. teaches the system of claim 1 wherein the processor is further configured to implement the genetic process function by: 
evaluating initial set representative event traces to generate elite set representative event traces (Paragraph 33 discloses aggregate features of worker behavioral traces are visualized. These have been shown to be effective in classifying the workers into low and high performing groups, or identifying cheaters); 
generating additional initial representative event traces using a transformation process (Paragraph 34 discloses display their behavioral traces, and desaturate or filter unselected points in all other interface elements); 
evaluating the additional initial representative event traces to generate additional elite set representative event traces (Paragraph 34 discloses display their behavioral traces, and desaturate or filter unselected points in all other interface elements); 
continuing the generating and the evaluating until stopping criterion is met (Paragraph 34 discloses display their behavioral traces, and desaturate or filter unselected points in all other interface elements); and 
using resulting elite representative event traces as the representative event traces for the clusters (Paragraph 11 discloses crowdworker results that supports the development of insights on worker performance by combining information on worker behavior and outputs).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 3, Kittur et al. teaches the system of claim 1 wherein, for each event trace, the attributes are represented as a two-dimensional tuple of activities over time and contextual data and the genetic process function can evaluate the two-dimensional tuples of the event traces (Paragraph 44 discloses workers' behavioral traces).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 4, Kittur et al. teaches the system of claim 1 wherein the processor computes, for each cluster, the representative event trace as a pattern of activities to summarize the patterns contained within the set of event traces of the cluster (Paragraph 46 discloses a design pattern for having easily monitored tasks that engage workers in task-relevant processing).

	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 5, Kittur et al. teaches the system of claim 1 wherein the processor uses contextual information to determine the representative event trace (Paragraph 45 discloses the machine learning similarity feature is used to find points that have similar aggregate worker features).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 7, Kittur et al. teaches the system of claim 1 wherein the processor implements the genetic process function by: 
pre-processing the event traces (Paragraph 25 discloses capture worker behavioral traces); 
determining an initial population that corresponds to a number of the clusters (Paragraph 32 discloses a cluster of exemplar points, such as the group of similarly behaving users); 
evaluating initial representative event traces (Paragraph 35 discloses ML behavioral trace algorithm); 
evaluating stop criteria (Paragraph 10 discloses evaluation of complex and creative crowdwork by combining information about worker behavior with worker outputs through mixed initiative machine learning (ML)); 
implementing a genetic operation to generate additional initial representative event traces (Paragraph 10 discloses machine learning and dynamic querying features support a sensemaking loop wherein the user develops hypotheses about their crowd, tests them, and refines their selections based on ML and visual feedback); and 
outputting a map abstraction for use in generating additional visual elements (Paragraph 33 discloses behavioral traces are visualized).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 7.  With respect to claim 8, Kittur et al. teaches the system of claim 7 wherein the processor is configured to evaluate the initial representative event traces based on quality criteria for fitness, a number of representatives, a contextual distance and an average quality (Paragraph 41 discloses directed graph visualizations to show the organization of crowd tasks, allowing users to better understand their workflow and design for higher quality).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 8.  With respect to claim 10, Kittur et al. teaches the system of claim 8 wherein the processor is configured to rank the initial representative event traces based on each representative event trace's average quality (Paragraph 41 discloses directed graph visualizations to show the organization of crowd tasks, allowing users to better understand their workflow and design for higher quality).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 8.  With respect to claim 11, Kittur et al. teaches the system of claim 8 wherein the processor is configured to weigh the quality criteria to generate an overall quality and average the overall quality (Paragraph 41 discloses directed graph visualizations to show the organization of crowd tasks, allowing users to better understand their workflow and design for higher quality).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 12, Kittur et al. teaches the system of claim 1 wherein the processor is configured to evaluate the initial representative event traces based on internal and external evaluation metrics (Paragraph 28 discloses various metrics, in the form of user interface events, are logged into a data store).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 12.  With respect to claim 13, Kittur et al. teaches the system of claim 12 wherein at least one of the external evaluation metrics is the Jaccard distance (See Paragraph 32 “distance”).
	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 12.  With respect to claim 14, Kittur et al. teaches the system of claim 12 wherein at least one of the internal evaluation metrics is the mean distance between representative event traces and the set of event traces (Paragraph 32 discloses a means to algorithmically cluster traces).
	With respect to claim 15, Filippi et al. teaches a system for processing event traces to generate a journey map for an interface application comprising: 
a data storage device for storing event traces, each event trace having attributes that indicate activities over time, and each event trace relating to current data and historic data (data store, See Filippi et al. Fig 3); 
a processor (See Filippi et al. Fig. 18 processors) configured to process machine executable instructions to generate visual elements for an interactive interface application by: 
generating a mapping of process mining elements to the event traces, the mapping having an XML-based set of concepts, the mapping linking process de facto models and de jure models to actual and expected customer experiences (See Filippi et al. Paragraph 148 “Objects in data models can be arranged hierarchically in parent/child relationship”);
	generating a data structure for hierarchical components of a journey map, each component having an element and an attribute, the journey map having at least one element being a root node of the hierarchical components, the actual and expected customer experiences corresponding to the journey map (See Filippi et al. Paragraph 148 “Objects in data models can be arranged hierarchically in parent/child relationship”).  Filippi et al. does not disclose generating a data structure for hierarchical components of a journey map, each component having an element and an attribute, the journey map having at least one element being a root node of the hierarchical components, the actual and expected customer experiences corresponding to the journey map.
However, Kittur et al. teaches generating visual elements for the components of the journey map (See de Kittur et al. Paragraph 29 “generate an abstract visual timeline of a trace”);
transmitting the visual elements to an interface application for display on a device (See Kittur et al. Paragraph 34 “users can brush a region in any 1D or 2D scatter plot to select points, display their behavioral traces, and desaturate or filter unselected points in all other interface elements”).  

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) with Kittur et al. (data analysis and visualization).  This would have improved analytics.  See de Souza et al.  Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.
.
	With respect to claim 19, Filippi et al. teaches a system for processing event traces to generate a process tree for an interface application comprising: 
a data storage device for storing event traces, the event traces having attributes that indicate activities over time (data store, See Filippi et al. Fig 3); 
a processor (See Filippi et al. Fig. 18 processors) configured to process machine executable instructions to generate visual elements for a map abstractor of an interactive interface application by: 
generating a process tree for the event traces by grouping the event traces based on similar attributes, the process tree having nodes corresponding to the event traces, the process tree having leaf nodes (Paragraph 194 discloses  monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities); 
parsing the process tree (Paragraph 194 discloses proactive monitoring tree); 
starting from leaf nodes of the parsed process tree, iteratively generating a prompt at an interface application to merge a set of event traces that belong to a subset of the parsed process tree (Paragraph 194 discloses expanding nodes representing various entities); 
upon receiving confirmation to merge the set of event traces, generating a name for the set of event traces and replacing the nodes corresponding to the set of event traces with a new node indicating the name and a set of representative attributes for the set of event traces (Paragraph 194 discloses selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems)).  Filippi et al. does not disclose generating the visual elements for an interface application, the visual elements indicating the process tree and the new nodes, the visual elements representing an abstracted process tree.
generating the visual elements for an interface application, the visual elements indicating the process tree and the new nodes, the visual elements representing an abstracted process tree (See de Kittur et al. Paragraph 29 “generate an abstract visual timeline of a trace”); and 
controlling rendering of the interface application at a device to display the visual elements (See Kittur et al. Paragraph 34 “users can brush a region in any 1D or 2D scatter plot to select points, display their behavioral traces, and desaturate or filter unselected points in all other interface elements”).  

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) with Kittur et al. (data analysis and visualization).  This would have improved analytics.  See de Souza et al.  Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.

	The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 19.  With respect to claim 20, Filippi et al. teaches the system of claim 19, wherein a process tree is an abstract hierarchical representation of a process model, where the leaves are annotated with activities and all the other nodes are annotated with operators (Paragraph 194 discloses proactive monitoring tree).

Claim(s) 6, 9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al.  (US Pub. No. 20180121035) and Kittur et al. (US Pub. No. 20150254594) in further view of Duncan et al. (US Pub. No. 20170220943).

The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 6, Filippi et al. as modified by Kittur et al. does not disclose a neural network.
However, Duncan et al. discloses the system of claim 1 wherein the processor uses one or more neural networks to process event trace attributes (Paragraph 65 discloses systems' tools such as neural networks, genetic algorithms, decision trees, particle swarm optimization, and data visualization can be implemented effectively).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) and Kittur et al. (data visualization and analysis) with Duncan et al. (data analysis)  This would have improved data visualization.  See Duncan et al. Paragraphs 1-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.

The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 1.  With respect to claim 9, Filippi et al. as modified by Kittur et al. does not disclose a neural network.
However, Duncan et al. discloses the system of claim 7 wherein evaluating the stop criteria further comprises at least one selected from the group of: 
stopping after a pre-determined number of generations (Paragraph 65 discloses systems' tools such as neural networks, genetic algorithms, decision trees, particle swarm optimization, and data visualization can be implemented effectively); 
stopping after a pre-determined number of generations have been created without improving the average quality (Paragraph 65 discloses systems' tools such as neural networks, genetic algorithms, decision trees, particle swarm optimization, and data visualization can be implemented effectively); and 
stopping once a threshold has been reached for one of the evaluation criteria (Paragraph 197 discloses a correlation threshold above which the variables are considered relevant can be defined).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) and Kittur et al. (data visualization and analysis) with Duncan et al. (data analysis)  This would have improved data visualization.  See Duncan et al. Paragraphs 1-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.

The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 15.  With respect to claim 16, Filippi et al. as modified by Kittur et al. does not disclose a neural network.
However, Duncan et al. discloses the system of claim 15 wherein the processor uses neural networks to generate tools for process mining (Paragraph 65 discloses systems' tools such as neural networks, genetic algorithms, decision trees, particle swarm optimization, and data visualization can be implemented effectively).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) and Kittur et al. (data visualization and analysis) with Duncan et al. (data analysis)  This would have improved data visualization.  See Duncan et al. Paragraphs 1-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.

The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 15.  With respect to claim 17, Filippi et al. as modified by Kittur et al. does not disclose explore a plurality of customer journeys simultaneously.
However, Duncan et al. discloses the system of claim 15 wherein the interface application is configured to explore a plurality of customer journeys simultaneously (Paragraph 224 discloses a complete customer dataset).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) and Kittur et al. (data visualization and analysis) with Duncan et al. (data analysis)  This would have improved data visualization.  See Duncan et al. Paragraphs 1-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.

The Filippi et al. reference as modified by Kittur et al. teaches all the limitations of claim 15.  With respect to claim 18, Filippi et al. as modified by Kittur et al. does not disclose explore a plurality of customer journeys simultaneously.
However, Duncan et al. discloses the system of claim 15 wherein the visual elements correspond to representative journeys (Paragraph 271 discloses user 32 to the analysis engine generated by process 500. The analysis engine comprises the at least one model generated at step 310, and any other analysis tools identified by the recommendation step 540 of process 500, such as summarisation, segmentation and visualisation tools, as disclosed above).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Filippi et al. (Data visualizations) and Kittur et al. (data visualization and analysis) with Duncan et al. (data analysis)  This would have improved data visualization.  See Duncan et al. Paragraphs 1-19.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data visualization.  The close relation between both of the references highly suggest an expectation of success.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130332241 is directed to System And Method For Decision-Driven Business Performance Measurement:   [0071] A business process object 402 provides information on a sequence of activities or tasks tied together to deliver business value in the organization. The full definition of a business process is generally stored in a different repository, and only a few properties as well as a pointer to the external definition are stored. A business process is executed by the organization to deliver value, e.g., to process claim or underwrite loan. These are often modeled and managed in a business process management system, and business processes may require decisions to be made in order to complete.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154